                               1

                               2                                            ORDER

                               3
                                         Based upon the foregoing stipulation between the parties, IT IS ORDERED that
                               4
                                   Petitioner shall either respond to the pending motion to dismiss (ECF #81) or file a
                               5

                               6   motion for leave to file a third amended petition with the proposed amended petition
                               7
                                   attached to the motion by August 2, 2021.
                               8

                               9   IT IS SO ORDERED.

                              10
                                         DATED this ___________
                                                      19th      day of ____________________________,
                                                                                   May               2021.
                              11

                              12

                              13                                                   _______________________________________
                                                                                   UNITED STATES DISTRICT JUDGE
2620 Regatta Dr., Suite 102




                              14
Las Vegas, Nevada 89128
Conviction Solutions




                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28




                                                                               2
